Case 19-05182-pwb         Doc 26    Filed 03/27/20 Entered 03/27/20 13:33:43               Desc Main
                                    Document     Page 1 of 4




   IT IS ORDERED as set forth below:



   Date: March 27, 2020
                                                         _________________________________

                                                                   Paul W. Bonapfel
                                                             U.S. Bankruptcy Court Judge
 _______________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                    :
                                          :
BOBBY FRANCIS PALAYAM and                 :                  CASE NO. 19-50724-PWB
ASHA GORETTI GOMEZ,                       :
                        Debtors.          :                  CHAPTER 7
__________________________________________:
                                          :
LENI MATHEW,                              :
                        Plaintiff,        :
vs.                                       :                  ADVERSARY NO. 19-5182-PWB
                                          :
BOBBY FRANCIS PALAYAM and                 :
ASHA GORETTI GOMEZ,                       :
                        Defendants.       :
__________________________________________:


 ORDER ON MOTION FOR SANCTIONS AND NOTICE OF STATUS CONFERENCE

         Leni Mathew (the “Plaintiff”) seeks a determination that the debt the chapter 7 debtors,

Bobby Francis Palayam and Asha Goretti Gomez (the “Debtors”) owe to him is excepted from

discharge pursuant to 11 U.S.C. § 523(a)(2). The Plaintiff has filed a motion for sanctions
Case 19-05182-pwb        Doc 26     Filed 03/27/20 Entered 03/27/20 13:33:43             Desc Main
                                    Document     Page 2 of 4


pursuant to Fed. R. Civ. P. 37(d), applicable under Fed. R. Bankr. P. 7037, because the Debtors

did not timely respond to his discovery requests. [Doc. No. 23].

       For the reasons set forth below, the Court denies the Plaintiff’s motion, without prejudice.

The Court will hold a status conference in this proceeding on May12, 2020, at 11 a.m

       Plaintiff filed his amended complaint on May 5, 2019, and Debtors filed an answer on

June 2, 2019. [Doc. No. 13]. Because the parties did not submit a scheduling order, the time for

discovery was between June 21, 2019 and September 3, 2019. See BLR 716-1(b)(2). During

this time, Plaintiff requested Plaintiff’s First Interrogatories to Defendants, and the Debtors

responded on August 14, 2019. [See Doc. No. 23-1].

       On September 3, 2019, the Court granted the parties’ joint motion to extend discovery to

October 30, 2019. [Doc. No. 18]. On the last day of the extended discovery period, the Plaintiff

served Plaintiff’s Second Interrogatories and Request for Production to Defendants. [Doc. No.

23-1]. On December 23, 2019, the Plaintiff filed a motion for sanctions, asserting that Debtors

failed to respond.

       A plaintiff must give the defendant a suitable amount of time to respond to a discovery

request before the end of the discovery period. See In re Youngchul Choi, 2005 WL 6492108 at

*1 (Bankr. N.D. Ga. 2005) (Drake, J.) (holding that a discovery request is untimely when the

plaintiff served it a week before the discovery period ended). A party has 30 days to respond to a

discovery request. Fed. R. Civ. P. 33, applicable under Fed. R. Bankr. P. 7033. Because Rule

33 allows 30 days to respond to a discovery request, federal courts conclude that, to be timely, a

party must request discovery no later than 30 days before the end of the discovery period. See

Thomas v. Pacificorp, 324 F.3d 1176, 1179 (10th Cir. 2013); Beller v. Credit Alliance Corp., 106




                                                  2
Case 19-05182-pwb        Doc 26     Filed 03/27/20 Entered 03/27/20 13:33:43             Desc Main
                                    Document     Page 3 of 4


F.R.D. 557, 560 (N.D. Ga. 1985); Zimmerman v. Atlanta Hawks, LTD., 1990 WL 58462 at *1

(N.D. Ga. 1990).

       The local rules in this District follow these principles. Bankruptcy Local Rule 7026-1

states, “Discovery must be initiated sufficiently early in the discovery period to permit the filing

of answers and responses thereto within the time limitations of the existing discovery period.”

       When a discovery request is untimely, courts have denied a party’s motion to compel

under Fed. R. Civ. P. 37, applicable under Fed. R. Bankr. P. 7037. See Zimmerman, 1990 WL

58462, at *1; In re Youngchul Choi, 2005 WL 6492108, at *1. If a court denies a motion to

compel, it has no basis to impose sanctions. See Allstate Insurance Co. v. Rudman, 2005 WL

8156135 at *3 (N.D. Ga. 2005) (“Because Allstate’s motions to compel have been denied, the

court also denies the company’s request for costs.”).

       In this proceeding, Plaintiff filed his second request for interrogatories on October 30,

2019, the last day of the extended discovery period. The Debtors were not required to respond to

this request because the discovery period ended before the time for their response. The Court

thus has no basis to impose sanctions.

       It is, therefore, ORDERED that the Plaintiff’s motion for sanctions for Debtors’ failure

to respond to discovery is DENIED, without prejudice.

       It is further ORDERED and NOTICE IS HEREBY GIVEN that the Court shall hold a

status conference in this proceeding on May 12, 2020, at 11 a.m., in Courtroom 1401, U.S.

Courthouse, 75 Ted Turner Drive, S.W., Atlanta, Georgia. Counsel should contact chambers

(404-215-1018) prior to the hearing for information as to whether whether it will be held

telephonically. At the hearing, counsel for the parties should be prepared to discuss:




                                                  3
Case 19-05182-pwb        Doc 26     Filed 03/27/20 Entered 03/27/20 13:33:43              Desc Main
                                    Document     Page 4 of 4


       1. Whether there are any further discovery issues, and whether the parties need an

       extension of the discovery period;

       2. Whether a pretrial order is necessary; and

       3. When this case will be set for trial.

       The Court expects the parties to confer prior to the hearing and discuss these matters.

Counsel responsible for the case and with authority for their clients shall attend this status

conference.

       The Clerk is directed to mail copies of this Order to counsel for the parties.

                                           [End of Order]




                                                  4
